     Case 2:19-cr-00234-GMN-VCF Document 20
                                         19 Filed 06/23/20
                                                  06/19/20 Page 1 of 4
                                                                     2



 1   COOK & KELESIS, LTD.
     GEORGE P. KELESIS, ESQ.
 2   Nevada Bar No. 0069
     517 S. Ninth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5   Attorneys for Defendant Michael A. Sandoval

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA

 9                                                       ***

10    UNITED STATES OF AMERICA,                                 Case No.: 2:19-cr-234-GMN-VCF
11                              Plaintiff,
12    vs.                                                       STIPULATION TO EXTEND DATE
                                                                FOR SELF-SURRENDER
13    MICHAEL A. SANDOVAL,
14                              Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Thomas W. Flynn and Eric

17   C. Schmale, attorneys for the Plaintiff, United States of America, and George P. Kelesis, Esq. of the

18   law firm of Cook & Kelesis, Ltd., attorney for the Defendant, Michael A. Sandoval, that the

19   Defendant’s date for self-surrendering to the Bureau of Prisons, currently scheduled for July 1, 2020,

20   be extended for at least 60 days, due to the ongoing COVID-19 pandemic.

21          In entering into this stipulation the parties represent that:

22          1.        On January 30, 2020, Michael Sandoval was sentenced to serve 40 months in prison

23   after pleading guilty to tax crimes. He was ordered to self-surrender on May 1, 2020. 1

24          2.        On March 30, 2020, the U.S. District Court for the District of Nevada issued a

25   temporary general order regarding Court operations in recognition of the serious public health

26   emergency caused by the spread of COVID-19 in the State of Nevada. As part of that Order, the

27   Court extended all hearings, including plea and sentencing hearings, except where serious harm to

28
            1
                See, February 7, 2020 Judgment in a Criminal Case (ECF 16) (Judgment).
     Case 2:19-cr-00234-GMN-VCF Document 20
                                         19 Filed 06/23/20
                                                  06/19/20 Page 2 of 4
                                                                     2



 1   the interests of justice would occur as a result of that delay and, in those instances, hearings were to

 2   be conducted via video or teleconferencing. That order remains in effect through June 30, 2020.2

 3           3.        On April 3, 2020 Attorney General William Barr issued a memorandum requiring the

 4   Bureau of Prisons to " . . .immediately maximize appropriate transfers to home confinement of all

 5   appropriate inmates" held at certain BOP facilities where COVID-19 is already materially affecting

 6   operations.

 7           4.        In response to the high risk of accelerated transmission of COVID-19- within jails

 8   and prisons, the Bureau of Prisons has suspended all social and most legal visits, prohibited

 9   contractor access for all non-essential services, and requires personnel to undergo special screening.

10           5.        In light of these circumstances, on May 17, 2020 Defendant filed an Unopposed

11   Motion to Extend Date for Surrender (Dkt. #17). Defendant’s motion was granted and the date for

12   his self-surrender extended to July 1, 2020.3

13           6.        The COVID-19 pandemic continues to spread.

14           7.        That extending the Defendant’s reporting date for surrender to the Bureau of Prisons

15   is reasonable in light of the aforementioned risks and, therefore, the parties agree to the extension

16   sought herein.

17           8.        This is the second request for continuance of Defendant’s reporting date.

18   DATED this ____
                 19thday of June, 2020.                            Dated this _____
                                                                              19th day of June, 2020.

19   COOK & KELESIS, LTD.                                          UNITED STATES OF AMERICA

20
         George P.
     By __________________                                         By ________________________________
                                                                       Eric C. Schmale /
21       Kelesis P.
        GEORGE     /s/
                     KELESIS                                          THOMAS
                                                                       s/        W. FLYNN
        Nevada Bar No. 0069                                           ERIC C. SCHMALE
22      517 S. Ninth Street                                           Assistant United States Attorneys
        Las Vegas, Nevada 89101                                       501 S. Las Vegas Blvd., 11th Floor
23       Attorneys for Defendant                                      Las Vegas, Nevada 89101
                                                                      Attorneys for Plaintiff
24

25

26

27           2
                 See, Temporary General Order 2020-05.

28           3
                 See, Order Extending Self-surrender Date (Dkt. 18).

                                                              2
     Case
      Case2:19-cr-00234-GMN-VCF
           2:19-cr-00234-GMN-VCF Document
                                  Document19-1
                                           20 Filed
                                               Filed06/23/20
                                                     06/19/20 Page
                                                               Page31ofof42



 1    COOK & KELESIS, LTD.
      GEORGE P. KELESIS, ESQ.
 2    Nevada Bar No. 0069
      517 S. Ninth Street
 3    Las Vegas, Nevada 89101
      Phone: (702) 737-7702
 4    Fax: (702) 737-7712
      Email: law@bckltd.com
 5    Attorneys for Defendant Michael A. Sandoval

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9                                                    ****

10     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-234-GMN-VCF
11                     Plaintiff,                             ORDER EXTENDING SELF-
       vs.                                                    SURRENDER DATE
12
       MICHAEL A. SANDOVAL,
13
                       Defendant.
14

15

16                                           FINDINGS OF FACT

17                    Based on the Stipulation to Extend Date for Self-surrender, and good cause

18    appearing therefore, the Court finds that:

19            1.      On January 30, 2020, Michael Sandoval was sentenced to serve 40 months in prison

20    after pleading guilty to tax crimes. He was ordered to self-surrender on May 1, 2020.

21            2.      On March 30, 2020, the U.S. District Court for the District of Nevada issued a

22    temporary general order regarding Court operations in recognition of the serious public health

23    emergency caused by the spread of COVID-19 in the State of Nevada. As part of that Order, the

24    Court extended all hearings, including plea and sentencing hearings, except where serious harm to

25    the interests of justice would occur as a result of that delay and, in those instances, hearings were to

26    be conducted via video or teleconferencing. That order remains in effect through June 30, 2020.

27            3.      On April 3, 2020 Attorney General William Barr issued a memorandum requiring the

28    Bureau of Prisons to " . . .immediately maximize appropriate transfers to home confinement of all


                                                          1
     Case
      Case2:19-cr-00234-GMN-VCF
           2:19-cr-00234-GMN-VCF Document
                                  Document19-1
                                           20 Filed
                                               Filed06/23/20
                                                     06/19/20 Page
                                                               Page42ofof42



 1    appropriate inmates" held at certain BOP facilities where COVID-19 is already materially affecting

 2    operations.

 3           4.      In response to the high risk of accelerated transmission of COVID-19- within jails

 4    and prisons, the Bureau of Prisons has suspended all social and most legal visits, prohibited

 5    contractor access for all non-essential services, and requires personnel to undergo special screening.

 6           5.      On May 17, 2020 Defendant filed an Unopposed Motion to Extend Date for

 7    Surrender (Dkt. #17). Defendant’s motion was granted and the date for his self-surrender extended

 8    to July 1, 2020.

 9           6.      The COVID-19 pandemic continues to spread.

10           7.      That extending the Defendant’s reporting date for surrender to the Bureau of Prisons

11    is reasonable in light of the aforementioned risks and, therefore, the parties have agreed to the

12    extension sought herein.

13           8.      This is the second request for continuance of the Defendant’s reporting date.

14                                                  ORDER

15           IT IS HEREBY ORDERED that the date set for Defendant, Michael Sandoval, to

16    self-surrender to the Board of Prisons is extended. The defendant shall surrender for service of

17    sentence at the institution designated by the Bureau of Prisons before 2 p.m. on Tuesday, August

18    18, 2020.

19
                                         Dated this _____
                                                     22   day of June, 2020.
20

21

22                                       _________________________________
                                         Gloria M. Navarro, District Judge
23                                       UNITED STATES DISTRICT COURT
24

25

26

27

28



                                                     2
